[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MOTION TO DISMISS
Pursuant to Practice Book § 10-30 et seq., the defendant respectfully moves that the Court dismiss this action for the following reasons:
1. On October 25, 1999, the plaintiff mailed a pretermination notice to the defendant advising him that his lease would terminate on November 30, 1999 for allegedly failing to comply with the terms of his lease. The notice makes no mention of the defendant's right to cure his alleged violation within 15 days and avoid lease termination.
2. The plaintiff's failure to include this information renders this notice invalid.
3. The plaintiff's failure to provide a valid pretermination notice to the defendant constitutes a failure to meet the conditions precedent to the commencement of an action under C.G.S. § 47a-15, and the Court therefore lacks subject matter jurisdiction over this section.
WHEREFORE, the defendant respectfully requests that the Court dismiss the complaint.
 ORDER
The foregoing motion having been presented to the Court, it is hereby ORDERED:  GRANTED
Frazzini, J. CT Page 2655